Citation Nr: 1757160	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-53 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder to include melanoma.

3.  Entitlement to service connection for type II diabetes.

4.  Entitlement to service connection for a skin disorder to include melanoma.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to neuropathy of the upper left extremity.

7.  Entitlement to neuropathy of the upper right extremity.

8.  Entitlement to neuropathy of the lower left extremity.

9.  Entitlement to neuropathy of the lower right extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a skin disorder to include melanoma and entitlement to service connection for neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes was denied in an unappealed December 2004 rating decision.
2.  Evidence received since the December 2004 rating decision is new and material and does raises a reasonable possibility of substantiating the Veteran's claim.

3.  Service connection for a skin disorder was denied in an unappealed December 2004 rating decision.

4.  Evidence received since the December 2004 rating decision is new and material and does raises a reasonable possibility of substantiating the Veteran's claim.

5.  The Veteran has been diagnosed with type II diabetes and was exposed to herbicide agents during his period of service.

6.  The Veteran has been diagnosed with coronary artery disease and was exposed to herbicide agents during his period of service.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for diabetes have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The December 2004 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a skin disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
5.  The criteria for service connection for type II diabetes have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).

6.  The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Nevertheless, the Veteran is being granted his complete requested prayer of relief for all of the issues being finally disposed of by this opinion.  As such, any failure on VA's part to notify or assist the Veteran is deemed harmless error.

New and Material Evidence

The Veteran is seeking to reopen claims for service connection for multiple disability ratings.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Diabetes

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for diabetes.  The RO originally denied the Veteran's claim for service connection in December 2004.  The RO, although noting that the Veteran served in Thailand, indicated that herbicide agent exposure could not be presumed, because the Veteran had not served in the Vietnam.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  In a May 2010 bulletin, the Director of Compensation and Pension Services indicated that it determined that there was significant use of herbicide agents on the fenced in perimeters of military bases in Thailand intend to eliminate vegetation and ground cover for base security purposes.  The Veteran subsequently filed a claim to reopen the issue, and, in April 2016, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.  The Board finds that the findings of the May 2010 bulletin are sufficient to constitute new and material evidence to reopen the Veteran's claim for service connection for diabetes.



Skin Disorder

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for a skin disorder.  The RO originally denied the Veteran's claim for service connection in December 2004.  The RO, although noting that the Veteran served in Thailand, indicated that herbicide agent exposure could not be presumed, because the Veteran had not served in the Vietnam.  The decision became final after the Veteran failed to submit additional evidence or file a notice of disagreement within one year of notification of the decision.  In October 2015, the Veteran submitted a disability benefits questionnaire completed by a private physician that suggested that the Veteran had a skin disorder that was secondary to his diabetes.  The Veteran subsequently filed a claim to reopen the issue, and, in April 2016, the RO found that the Veteran had not submitted new and material evidence.  The Veteran appealed.  As discussed below, the Board finds that the Veteran is entitled to service connection for diabetes by virtue of his exposure to herbicide agents.  Therefore, the Board finds that the findings of the October 2015 private disability benefits questionnaire are sufficient to constitute new and material evidence to reopen the Veteran's claim for service connection for a skin disorder.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Statutory presumptions also apply to disabilities that become manifest to a compensable degree for diseases are associated with herbicide exposure like: ischemic heart disease and type II diabetes.  Id.  The provisions for presumptive service connection nonetheless do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that herbicide exposure led to the development of the claimed disability after service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes

The Veteran contends that he is entitled to service connection for diabetes due to exposure to certain herbicide agents during his service in Thailand.  The Veteran's service personnel records corroborate that the Veteran served in Thailand during the Vietnam War.  As previously noted in a May 2010 bulletin, the Director of Compensation and Pension Services indicated that it determined that there was significant use of herbicide agents on the fenced in perimeters of military bases in Thailand intend to eliminate vegetation and ground cover for base security purposes during the Vietnam War.  As such resolving all doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran was exposed to herbicide agents during his period of service in Thailand.  In October 2015, the Veteran submitted a disability benefits questionnaire that diagnosed the Veteran with type II diabetes.  As such, entitlement to service connection for type II diabetes based on herbicide agent exposure is granted.  38 C.F.R. §§ 3.307, 3.309

Coronary Artery Disease

The Veteran contends that he is entitled to service connection for coronary artery disease.  As previously noted, the Board finds that it is at least as likely as not that the Veteran incurred herbicide agent exposure during his service in Thailand during the Vietnam War.  In October 2015, the Veteran submitted a disability benefits questionnaire that diagnosed the Veteran with coronary artery disease.  As such, entitlement to service connection for coronary artery disease based on herbicide agent exposure is granted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

New and material evidence having been received the Veteran's claim for service connection for coronary artery disease is reopened.
New and material evidence having been received the Veteran's claim for service connection for skin disorder is  reopened.

Service connection for diabetes is granted.

Service connection for coronary artery disease is granted.


REMAND

Neuropathy

The Veteran contends that he is entitled to service connection for neuropathy of the bilateral upper and lower extremities.  In October 2015, the Veteran submitted a disability benefits questionnaire that diagnosed the Veteran with diabetic neuropathy caused by diabetes.  The Veteran also submitted private treatment records which indicated that he had been diagnosed with type II diabetes with diabetic polyneuropathy.  Therefore, the Veteran is quite clearly manifesting some type of neuropathy caused by his diabetes.  Nevertheless, it is unclear from the medical evidence of record whether the Veteran has manifested neuropathy in all of the bilateral upper and lower extremities and which neuropathy in which extremity was caused by his diabetes.  This, however, is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.

Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder.  In October 2015, the Veteran submitted a disability benefits questionnaire from a private physician that diagnosed the Veteran with a skin disorder that was proximately due to his diabetes.  Nevertheless, the Veteran has submitted multiple claims for service connection for a skin disorder including a generalized skin disorder and a specific diagnosis of melanoma.  It is unclear from the October 2015 disability benefits questionnaire exactly which skin disorder was caused by the Veteran's diabetes.  Nevertheless, this is sufficient to trigger VA's duty to assist, and this matter must be remanded in order to provide the Veteran with a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange to provide the Veteran with a VA neurological examination in order to answer the following questions:

1a.  What, if any, of the Veteran's extremities have manifested neuropathy?  How do you know?

1b.  Does a medical nexus exist between a current neurological disability of the bilateral upper and lower extremities and an in-service incurrence to include herbicide agent exposure?  Why or why not?

1c.  Has any current neurological disability of the bilateral upper and lower extremities been caused by or aggravated by a previously service-connected disability?  Why or why not?

1d.  What, if any, is the significance of the October 2015 disability benefits questionnaire which suggests that the Veteran manifested peripheral neuropathy due to his previously service-connected diabetes?  Why?




2.  Arrange to provide the Veteran with a VA skin examination in order to answer the following questions:

1a.  What, if any, skin disorders has the Veteran manifested?  How do you know?

1b.  Does a medical nexus exist between a current skin disorder and an in-service incurrence to include herbicide agent exposure?  Why or why not?

1c.  Have any current skin disorders been caused by or aggravated by a previously service-connected disability?  Why or why not?

1d.  What, if any, is the significance of the October 2015 disability benefits questionnaire which suggests that the Veteran manifested a skin disorder due to his previously service-connected diabetes?  Why or why not?

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


